Citation Nr: 1743819	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  05-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for rectovaginal fistula with encopresis due to impaired sphincter control.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to January 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision that granted service connection and a noncompensable rating for a rectovaginal fistula, effective February 1, 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board previously remanded this case for additional development in September 2008.  The case has been returned to the Board for appellate review.  

While the case was in Remand status, rating actions had the combined effect of service connecting and rating together the pathology as now set forth on the title page.  The ratings resulted in the assignment of a 60 percent rating effective from February 1, 2003.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The competent and probative evidence establishes that the Veteran symptoms more nearly approximate vaginal fecal leakage at least once a day, requiring wearing of pad.  She has significant impairment and reportedly wears pads daily.  She must avoid strenuous exercise.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 100 percent for the Veteran's rectovaginal fistula have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7624 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is seeking a higher evaluation for her service-connected rectovaginal fistula, currently rated at 60 percent disabling.  

Rectovaginal fistula is appropriately rated under Diagnostic Code 7624.  38 C.F.R. § 4.116 (2016).  Under this formula, a 0 percent rating is assigned for no leakage.  A 10 percent evaluation is assigned for vaginal fecal leakage less than once a week.  A 30 percent rating is warranted when vaginal fecal leakage occurs one to three times per week requiring wearing of pad.  An evaluation of 60 percent is assigned where there is vaginal fecal leakage four or more times per week, but less than daily, requiring wearing of pad.  Lastly, 100% evaluation is assigned for vaginal fecal leakage at least once a day requiring wearing of a pad.  38 C.F.R. § 4.116 (2016).  

In the May 2007 medical treatment record, a physician attributed the Veteran's fecal incontinence to sphincter injury, which was caused in turn by her fistulotomy, conducted in 2002 and in 2003.    

In December 2008, the Veteran's son provided a statement, based on his personal knowledge and observation, indicating that the Veteran suffered from uncontrollable bowel movement since she received surgery.  He noted that the incontinence occurred simply by sneezing or coughing.  He observed that in one day, the Veteran had to visit the bathroom more than 15 times and was wearing pads to avoid accidents.  He indicated that he witnessed how the Veteran coped with her incontinence conditions over the past few weeks while she was visiting his house.  

In October 2009 VA examination, it is reported that the Veteran's symptoms of stool leakage from the skin lateral to vagina occurred within a month after 2002 rectovaginal fistural repair.  Another surgery was conducted in 2003.  However, one year after the second surgery, stool incontinence developed to the point where she had to stop running.  Any walking activity seemed to trigger stool leakage.  Consequently, she must stay in the house for several hours until she has enough stool control to leave her home.  Fecal incontinence was noted frequent in frequency and moderate in extent.  Pads were required to be worn.  Chores, shopping, traveling were moderately affected, while exercise, sports, and recreation had been severely impacted by her disability.  In the middle of house cleaning, the Veteran soiled her underwear if she could not go to the bathroom immediately.  She tried to avoid leaving the house at least for an hour or two after eating to make sure she fully evacuated the stools to minimize the tendency for fecal leakage.   

In the February 2010 VA examination, the frequency of involuntary bowel movements was noted as 4 times a week with severe fecal leakage.  The Veteran was reported to wear pads 50 to 75 % of the time and carry pads all the time.  She wore them when she anticipated physical activities like walking.  

In the February 2016 VA examination, the Veteran reported that she experienced fecal incontinence 3 to 4 times a week and she wore an adult diaper daily.  In addition to the activities mentioned in the previous examination, the Veteran noted that even shopping can be a problem and social interactions were still limited due to the fact that she needed to go to bathroom frequently and thus needed to be close to it all the time.  More recently she reported needing to wear a pad essentially every day.  She had difficulty doing any stressful physical activity.

The Board finds that the Veteran's rectovaginal fistula symptomatology more nearly approximates the 100 percent criteria than a 60 percent because the evidence of record demonstrates it is more likely than not that the Veteran had at least one episode of fecal leakage per day and wears pads for protection daily due to the frequency and unpredictability.  The Veteran's son has provided a statement concerning the frequency of leakage accidents based on his personal knowledge.  These statements seem consistent with findings largely reported in the VA examination reports on this issue.  She has reported great difficulty doing everyday activities, and wearing pads on essentially daily basis.  While she has not, for the most part, reported fecal leakage daily, the symptoms that she has reported, and the steps she takes to avoid embarrassment more nearly approximate findings for a higher rating.

Moreover, an evaluation of total rating is appropriate because the evidence indicates that her rectal incontinence has significantly limited her daily activities including chores, shopping, and exercising.  And the Veteran is embarrassed and fearful of her accidents, which had made her socially isolated.  Therefore, the Board finds that the Veteran's rectal incontinence caused by her rectovaginal fistula has resulted in gross impairment in thought process or communication of the Veteran.

In conclusion, with evidence of reasonable doubt in her favor, the evidence demonstrates that the Veteran's rectovaginal fistula symptoms are fully and appropriately addressed by the criteria for a 100 percent rating.  38 C.F.R. § 4.116, Diagnostic Code 7624 (2016). 


ORDER

Entitlement to an evaluation of 100 percent for rectovaginal fistula is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


